Citation Nr: 1105695	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to rating in excess of 10 percent for residuals of a 
postoperative depressed skull fracture (traumatic brain injury 
(TBI)) with posttraumatic headaches, to include a total rating 
due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from January 1987 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision in which the RO 
denied the Veteran's claim for an increased rating.

The issue of entitlement to service connection for a 
psychiatric disorder as secondary to residuals of a TBI 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the record reveals that additional 
development is warranted.

In October 2006, the Veteran requested a reevaluation of the 
residuals of his service-connected TBI, which was the result of a 
May 1987 motorcycle accident.  A computed tomography (CT) scan 
performed at the time of the accident revealed a hemorrhagic 
cerebral contusion and severe fractures involving the orbital rim 
on the right side on the orbital roof into the temporal area of 
the middle fossa, and also into the posterior wall of the frontal 
sinus on the right.  A right frontal craniotomy and insertion of 
intradural fascia lata graft harvested from the right leg with 
open reduction internal fixation (ORIF) of the depressed frontal 
and superior orbital rim fracture on the right was performed on 
May 27, 1987.  A September 1987 eye examination resulted in a 
diagnosis of right fourth nerve palsy.  

During the pendency of this appeal, the Veteran and his 
representative have asserted that the residuals of his TBI 
include severe headaches, pain from his left shoulder down 
through his arm to his hand, double vision due to fourth cranial 
nerve damage, and depression.  At a November 2006 VA neurological 
examination, the Veteran reported that he had not been working 
for about six months, noting that he had missed about two days of 
work a week due to his headaches, going in late or leaving early.  
He also indicated that he might have some paper work from the 
construction services that he worked at substantiating this.  
During a December 2006 VA annual evaluation, the Veteran reported 
that he was unemployed, that he last worked in the Spring of 2006 
cutting steel, and that he picks up cans and does odd jobs when 
available.  At a February 2007 VA neurology consult, the Veteran 
reported that he has been unemployed since 2002.

In September 2008, VA revised its criteria for rating TBI 
residuals, effective October 23, 2008.  See 73 Fed. Reg. 54,693-
54,708 (Sept. 23, 2008).  As provided by VA Fast Letter 08-36, 
claims received before October 23, 2008 that are not yet final 
should be rated under the former criteria for periods prior to 
October 23, 2003, but under the former or revised criteria, 
whichever is more favorable, for periods beginning on October 23, 
2008.  As the Veteran's claim was received in October 2006 and 
was not final as of the effective date of the revised rating 
criteria, VA must rate the claim as directed by VA Fast Letter 
08-36.  

Since the Veteran is entitled to evaluation under the revised TBI 
rating criteria and his last VA examination was performed in 
November 2006, on remand, he should be scheduled for a VA TBI 
examination.  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2010).

The record contains VA treatment records dated from August 28, 
2006 to February 21, 2007.  As there are no VA medical records 
dated since February 21, 2007 associated with the file, the Board 
is unable to ascertain the full level of severity of the 
Veteran's TBI residuals throughout the appeal period.  On remand, 
VA should obtain all outstanding VA clinical records dated since 
February 21, 2007 and associate them with the claims file.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the last 
adjudication of the claim.  Further, VA should also document 
consideration of whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the facts 
found) pursuant to decision in Hart v. Mansfield, 21 Vet. App. 
505 (2007), or referral for an extraschedular rating is warranted 
for the Veteran's TBI residuals.

The Board notes that a TDIU may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In 
exceptional circumstances, where, as here, the Veteran does not 
meet the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the individual is 
unable to secure and follow a substantially gainful occupation.  
38 C.F.R. § 4.16(b) (2010).  

As the Veteran has been unemployed at least since May 2006, the 
Board finds that the evidence of record raises the issue of 
entitlement to a TDIU, to include on an extraschedular basis 
under the provisions of 38 C.F.R. § 4.16(b).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Accordingly, an opinion is 
needed as to whether, without regard to his age or the impact of 
any nonservice-connected disabilities, the Veteran's service-
connected disabilities alone, or together, render him unable to 
secure and/or follow a substantially gainful occupation.  The 
Veteran has not submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability.  
On remand, the Veteran will be asked to complete VA Form 21-8940 
so that VA will have information concerning employment.  If the 
Veteran returns a VA Form 21-8940 with sufficient employment 
information, a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
should be sent to his former employer(s).

Finally, the Board notes that, at the time of a January 2003 VA 
neurological examination report, the evidence of record revealed 
that the Veteran had several scars, including a 20-cm. craniotomy 
scar located about 6 cm. behind the hairline.  Thus, on remand, 
VA should consider whether a separate compensable rating is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
residual scarring.  Similarly, the Board notes that the Veteran 
has complained about double vision.  On remand, VA should 
consider whether a separate compensable rating is warranted under 
38 C.F.R. § 4.79, Diagnostic Codes 6009-6069.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Syracuse, New York VA Medical Center 
and from the Rome, New York, VA outpatient 
clinic, since February 21, 2007.  All records 
and responses received should be associated 
with the claims file.  

2.  Send to the Veteran and his 
representative, a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
the increased rating/TDIU claim on appeal.  
Explain the type of evidence that is the 
Veteran's ultimate responsibility to submit 
to substantiate entitlement to a TDIU and 
what VA will do.  In particular, specifically 
request that the Veteran complete and submit 
a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, so that VA will have 
information concerning his past employment.  
If the Veteran returns a VA Form 21-8940 with 
sufficient former employment information, a 
VA Form 21-4192, Request for Employment 
Information in Connection with Claim for 
Disability Benefits, should be sent to his 
former employer(s).  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After completion of 1 and 2 above, 
schedule the Veteran for a VA TBI examination 
to determine the nature and extent of his TBI 
residuals and whether they render him 
unemployable.  The current Compensation and 
Pension TBI examination guidelines must be 
followed.  The entire claims file must be 
made available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include eye, neurological, and 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

All signs and symptoms of the Veteran's TBI 
residuals should be reported in detail.  The 
examiner should also describe the impact of 
the Veteran's TBI residuals on his 
occupational and social functioning, and 
specifically opine as to the severity of the 
TBI residuals and whether they render him 
unable to secure and/or follow a 
substantially gainful occupation without 
regard to age or nonservice-connected 
disabilities.  The examiner should comment on 
the Veteran's education and work experience 
in discussing his employability.  If he is 
unemployable, the examiner should indicate 
the time of onset.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed report.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason(s) why.

4.  Then, adjudicate the Veteran's service-
connection claim for a psychiatric disorder 
as secondary to residuals of his May 1987 
TBI. 

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, please 
readjudicate the issue of entitlement to a 
rating in excess of 10 percent for residuals 
of a TBI, to include consideration of a TDIU 
rating and of the revised TBI rating criteria 
in accord with VA Fast Letter 08-36.  VA also 
should document its consideration of whether: 
(1) separate compensable ratings for scarring 
and/or for vision problems; (2) staged 
rating, pursuant to Hart, cited to above; (3) 
referral for an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b); and 
(4) referral for an extraschedular TDIU under 
38 C.F.R. § 4.16(b) are warranted.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time to respond, before the claims file is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



